                     UNITED STATES DISTRICT COURT
                  EASTERN DISTRICT OF NORTH CAROLINA
                           EASTERN DIVISION
                           NO: 4:18-CR-28-FL-1


UNITED STATES OF AMERICA,          )
                                   )
            v.                     )              ORDER TO SEAL
                                   )
TRAWN JOVAL RODGERS,               )
      Defendant.                   )
                                   )
__________________________________ )

       Upon motion of the defendant, by and through counsel, it is hereby ORDERED that

docket entry No. 28 and its accompanying Order.

       It is FURTHER ORDERED that the Clerk provide copies of the filed sealed

documents to Defendant’s Counsel.

       SO ORDERED this 25th day of January, 2019.


                                    THE HONORABLE LOUISE FLANAGAN
                                    UNITED STATES DISTRICT COURT JUDGE
